994 So.2d 453 (2008)
TDMI II, INC., Appellant,
v.
ONE GLOBE, INC., Appellee.
No. 3D08-113.
District Court of Appeal of Florida, Third District.
October 29, 2008.
Zarco Einhorn Salkowski & Brito and Alejandro Brito, Robert Zarco, Melissa L. Bernheim and Mikhael Ann Buchanan, Miami, for appellant.
Berger Singerman and Michel Weisz and Samuel Cozzo, Miami, for appellee.
Before GERSTEN, C.J., and RAMIREZ, J., and SCHWARTZ, Senior Judge.
PER CURIAM.
Affirmed. See Ethyl Corp. v. Balter, 386 So.2d 1220 (1980); 11 Fla. Jur.2d Contracts §§ 39, 46 (2003).